Citation Nr: 0404284	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO) that granted service connection for PTSD and assigned a 
50 percent evaluation.  As the disability rating assigned is 
an initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  	

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Due to the veteran's age, this case was advanced on the 
docket pursuant to 38 C.F.R. § 20.900.  The matter is now 
before the Board.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law prior to 
the claim leading to this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

In this case, at the time of the original VA examination, it 
was noted that there were medical records that were reviewed, 
including reports of some hospitalizations.  These records 
are not on file, but may be probative as to this issue.  
Further it is not clear that the appellant has been advised 
to submit or identify treatment records concerning any 
ongoing psychiatric treatment since the 2001 VA examination.

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  38 C.F.R. § 
19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.  

Here, the RO has not provided the veteran notice, to include 
of the VCAA.  This is a violation of Quartuccio, supra.  The 
Board may not proceed with appellate review without 
correcting this procedural deficiency.  Under Disabled 
American Veterans, supra, the Board may not provide the 
notice on its own.  

Finally, it is noted that the issue in this case involves an 
initial rating following the grant of service connection and 
staged ratings may be applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Disabled American Veterans, supra.  
The veteran and his representative 
should be informed that they should 
identify, and assist in obtaining 
records of any psychiatric treatment 
before or after the 2001 VA 
examination.  To the extent VA records 
are identified, to include pre-2001 
hospitalizations, those records should 
be obtained. To the extent records are 
sought, but are not obtained, that 
should be noted in the claims folder.  
Additionally, this notice should 
provide notice of 38 C.F.R. § 3.321, 
including a copy of the provisions.  
The veteran and his representative are 
then to be afforded an opportunity to 
present argument or evidence on that 
matter.

2.	Thereafter, if needed, the veteran 
should be scheduled for an appropriate 
VA examination regarding the current 
symptomatology related to his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should describe all 
symptomatology related to the service 
connected PTSD, if any.  

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  The review 
should include consideration of 
38 C.F.R. § 3.321, as appropriate.  If 
the action taken remains adverse to 
the veteran in any way, and provided 
the provisions of the VCAA have been 
fulfilled, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




